Citation Nr: 1819077	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (diabetes).  


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran withdrew his request for a hearing before the Board in a November 2015 statement.  

The claim was remanded for additional development in May 2016.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes, which is controlled through diet and use of oral hypoglycemic medication.

2.  Resolving all doubt in the Veteran's favor, the evidence demonstrates that the Veteran was present during active duty service in the Republic of Vietnam in October 1970.  


CONCLUSION OF LAW

The criteria for service connection for diabetes are met.  38 U.S.C. §§ 1110, 1116 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred diabetes as a result of exposure to herbicide agents during his military service.  

Applicable law provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  
38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If such a veteran has a disease listed in § 3.309(e) as being associated with herbicide exposure, such as diabetes, that has become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case, that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no evidence of such disease during the period of such service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  
 
The applicable regulations provide that a compensable rating for diabetes is provided for diabetes controlled only by restricted diet or a restricted diet and the use of oral hypoglycemic agents.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017.

The evidence of record, including a 2012 VA examination, demonstrates that the Veteran has been diagnosed with diabetes, which is controlled with diet and oral hypoglycemic medication, including metformin.  Therefore, the evidence demonstrates a current disability, diabetes, which became manifest to a degree of 10 percent or more following service.  

The remaining question in this case is whether the evidentiary record adequately supports a finding that the Veteran had qualifying service in Vietnam.  The Veteran and another service member submitted statements stating that they were transported to Da Nang Air Base before being transferred to the USS America (CVA-66).  

Review of the record reveals that multiple attempts have been made to verify the Veteran's Vietnam service, including a request using the Defense Personnel Records Information Retrieval System (DPRIS) as well as the Personal Information Exchange System (PIES) from the National Personnel Records Center (NPRC).  Each found that the Veteran's service in the Republic of Vietnam could not be definitively confirmed.  

However, upon close inspection of the service personnel records, the Board finds that there is evidence to support the Veteran's statement that he was present on the air base in Da Nang, Vietnam.  A travel voucher noted that the Veteran arrived on October 20, 1970, at 11:30am at the Fleet Air Support Unit in Da Nang, Vietnam, and left at 11:00 pm.  A second notation, titled a Memo Endorsement, noted that the Veteran was received for temporary additional duty (TEMADD) on October 20, 1970, that government quarters and messing were available during this period, and that Fleet Air Support (FASU) Da Nang is located in a hostile fire zone.  

Although the NPRC and DPRIS request results were inconclusive, resolving all doubt in the Veteran's favor, the Board finds that these notations in the service personnel records, in addition to the Veteran's competent and credible statements, support the finding that the Veteran stepped foot in Vietnam during the requisite period.  As such, the Veteran is presumed to have been exposed to herbicides during service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Based on the foregoing, the Board finds that service connection for diabetes mellitus type II is warranted and the appeal is granted.  


ORDER

Service connection for diabetes mellitus type II is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


